  EXHIBIT 10.2

 

ADDENDUM TO MR. DANIEL CATTLIN’S EMPLOYMENT AGREEMENT

 

This ADDENDUM TO EMPLOYMENT AGREEMENT (this “Addendum”) is dated as of June 23,
2014, (the “Addendum Effective Date”) between Patriot Berry Farms, Inc., a
Nevada corporation, (the “Company”), and Daniel Cattlin (the “Officer”).

 

RECITALS:

 

WHEREAS, Officer is currently employed with the Company and previously entered
into an Employment Agreement (the “Employment Agreement”) with the Company as of
March 21,

2014; and

 

WHEREAS, Officer and the Company have agreed to amend the Employment

Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Addendum and other good and valuable consideration, the
Employee and the Company, intending to be legally bound, hereby agree as
follows:

 

1. Section 4(c) is hereby added in its entirety to the Employment Agreement:

 

“(c) Equity Compensation. Upon execution of this Addendum, the Officer shall be
issued 1,500,000 shares of the Company’s common stock, par value $0.001 per
share (the “Common Stock”). On each one year anniversary of the Addendum
Effective Date, during the Term, the Officer shall be issued an additional
500,000 shares of Common Stock. The Officer acknowledges and agrees that the
Common Stock issued pursuant to this Addendum may not be transferred absent such
registration or pursuant to an exemption from registration. The Officer agrees
to execute and deliver such other documentation requested by the Company
necessary or desirable in connection with the issuance of the Common Stock.

 

2. This Addendum shall be deemed part of, but shall take precedence over and
supersede any provisions directly to the contrary contained in the Employment
Agreement.

 

3. All initial capitalized terms not otherwise defined in this Addendum shall
have the meaning ascribed to them in the Employment Agreement unless otherwise
provided.

 

4. Except as specifically modified hereby, all of the provisions of the
Employment Agreement which are not in conflict with the terms of this Addendum
shall remain in full force and effect.

 

--signature page follows--

 



 

1


   



 

IN WITNESS WHEREOF, the parties have executed this Addendum as of the date first
written above.

 



OFFICER   PATRIOT BERRY FARMS, INC.   

 

 

 

 

[cybf_ex101img1.jpg]   By: [cybf_ex101img2.jpg]   Mr. Daniel Cattlin   Name:
Daniel Cattlin     Title: President  



 

 



2



 